Citation Nr: 1621699	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-48 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for a right hip disability, currently rated as 10 percent disabling.

2.  Entitlement to an initial rating greater than 40 percent for degenerative disc and joint disease of the lumbar spine.

3.  Entitlement to an initial rating greater than 30 percent for anxiety disorder with sleep disturbance.

4.  Entitlement to an initial rating greater than 20 percent for sciatic nerve radiculopathy of the right lower extremity.

5.  Entitlement to an initial rating greater than 10 percent for chronic musculoligamentous strain with limitation of extension of the left hip.

6.  Entitlement to a compensable initial rating for chronic musculoligamentous strain with limitation of flexion of the left hip.  

7.  Entitlement to an initial rating greater than 10 percent for pes planus.

8.  Entitlement to service connection for a neurological disorder.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009, April 2012, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  

The issue of entitlement to a total disability rating for compensation based upon individual unemployability (TDIU) has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Since the RO last considered the Veteran's claim for entitlement to an increased rating for a right hip disability in July 2014, the Veteran has submitted additional evidence without a waiver of RO consideration.  In that regard, a November 2012 private evaluation from the Veteran's chiropractor was submitted in August 2014.  This evaluation is pertinent to the Veteran's claim, as it provides medical evidence addressing the severity of the Veteran's right hip disability at that time.  Accordingly, the Board must return the case to the RO for consideration of the additional evidence received after the RO considered the Veteran's claim July 2014, and for the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2015).

Additionally, the claims for entitlement to initial rating greater than 40 percent for degenerative disc and joint disease of the lumbar spine; entitlement to an initial rating greater than 30 percent for anxiety disorder with sleep disturbance; entitlement to an initial rating greater than 20 percent for sciatic nerve radiculopathy of the right lower extremity; entitlement to an initial rating greater than 10 percent for chronic musculoligamentous strain with limitation of extension of the left hip; entitlement to a compensable initial rating for chronic musculoligamentous strain with limitation of flexion of the left hip; entitlement to an initial rating greater than 10 percent for pes planus; and entitlement to service connection for a neurological disorder are remanded to the RO for the issuance of a statement of the case.  

When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In an April 2012 rating decision, the RO granted service connection for pes planus, and assigned a 10 percent initial disability rating.  The RO also denied entitlement to service connection for a neurological disorder.  In a letter dated in April 2013, the Veteran's representative indicated the Veteran's disagreement as to the initial disability rating assigned for pes planus and to the denial of her claim for entitlement to service connection for a neurological disorder.  In a July 2014 rating decision, the RO granted service connection for degenerative disc and joint disease of the lumbar spine and assigned a 40 percent initial rating; granted service connection for anxiety disorder with sleep disturbance and assigned a 30 percent initial disability rating; granted service connection for sciatic nerve radiculopathy of the right lower extremity and assigned a 20 percent initial disability rating; granted service connection for chronic musculoligamentous strain of the left hip with limitation of extension and assigned a 10 percent initial disability rating; and granted service connection for chronic musculoligamentous strain of the left hip with limitation of flexion and assigned a noncompensable initial disability rating.  In February 2015, the Veteran filed a notice of disagreement contesting the ratings assigned in that rating decision.  As the RO has not yet issued a statement of the case with regard to each of the above-noted issues, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to initial rating greater than 40 percent for degenerative disc and joint disease of the lumbar spine; entitlement to an initial rating greater than 30 percent for anxiety disorder with sleep disturbance; entitlement to an initial rating greater than 20 percent for sciatic nerve radiculopathy of the right lower extremity; entitlement to an initial rating greater than 10 percent for chronic musculoligamentous strain with limitation of extension of the left hip; entitlement to a compensable initial rating for chronic musculoligamentous strain with limitation of flexion of the left hip; entitlement to an initial rating greater than 10 percent for pes planus; and entitlement to service connection for a neurological disorder, pursuant to an April 2013 notice of disagreement with an April 2012 rating decision and a February 2015 notice of disagreement with a July 2014 rating decision.  38 C.F.R. § 19.26 (2015). 

The Veteran and her representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

2.  Readjudicate the issue of entitlement to an increased rating for a right hip disability with consideration of all evidence in the claims file, including the evidence received since the July 2014 supplemental statement of the case.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford them an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






